                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )          No. 1:19-cr-02-JL
                                                  )
THEODOROS BAHTSEVANOS                             )


                                             ORDER

       Upon consideration of the government’s assented-to motion for a protective order

regarding discovery provided to defendant and his defense team pursuant to Fed. R. Crim. P.

16(d)(1), it is hereby

                                           ORDERED

       1.      That the government may provide, without redaction, discovery materials that

contain personal identifying information (PII);

       2.      That the defendant and his defense team shall not disclose the PII provided to

them other than to the extent necessary to prepare the defense in this case.

       3.      That the defendant and his defense team shall destroy, at the conclusion of this

matter, all PII in their possession that are produced pursuant to this order. The term “conclusion

of this matter” shall include the exhaustion of appeals and collateral review.




               Date:                                  __________________________
                                                      Hon. Joseph Laplante
                                                      United States District Judge
